Title: From George Washington to William Herbert, 4 October 1798
From: Washington, George
To: Herbert, William



Dear Sir,
Mount Vernon 4th Oct. 1798.

A day or two ago, I received the enclosed letter—Will you be so good as to enable me to answer it.
Observing to you, not long since, that the want of money prevented my doing something (I have forgot now what) you said, if I understood you rightly, that I might be accomodated at the Bank of Alexandria.
I think it not unlikely that in the course of next spring, or summer, if I undertake a measure which is in contemplation, that I shall have occasion for a larger Sum than I see a prospect of receiving from what is due to me. Let me ask then (if I was not mistaken in what you said) what sum you think I could obtain? On what terms? for what time? and what security wd be required? I am Dear Sir Yr Obedt Hble Servt

Go: Washington

